F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          FEB 6 2002
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 BENITO NEGRON,
             Plaintiff - Appellant,                     No. 01-1428
 v.                                                (D.C. No. 01-Z-1511)
 BRAD ROCKWELL, JOHN                                   (D. Colorado)
 SUTHERS, and BILL OWENS,
             Defendants - Appellees.


 BENITO NEGRON, other prisoner’s
 similar situation,

             Plaintiff - Appellant,

 v.
                                                        No. 01-1480
 BRAD ROCKWELL, JOHN
 SUTHERS, BILL OWENS, and EDD                      (D.C. No. 01-Z-1558)
 C. GILLESPIE,
                                                        (D. Colorado)
             Defendants - Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and the appellate records, this panel has

determined unanimously that oral argument would not materially assist the

determination of these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). The cases are therefore ordered submitted without oral argument.

      These two appeals are consolidated for disposition on appeal. Each counts

as an appeal pursuant to 28 U.S.C. § 1915(g). Both § 1983 actions were

dismissed by the trial court because they were redundant of prior pending action

01-WM-630. Mr. Negron is still pursuing the prior pending action in district

court. We agree with the trial court that these two appeals are redundant of

pending action 01-WM-630 and should be dismissed.

      The trial court also denied leave to proceed in forma pauperis on appeal

because it found that “the appeal[s are] not taken in good faith because plaintiff

has not shown the existence of a reasoned, nonfrivolous argument on the law and

facts in support of the issues on appeal.” Record at 10. The trial court was

correct both in its dismissal and in denying leave to appeal in forma pauperis.

      We DENY Mr. Negron’s motion for appointment of counsel. We also

DENY the renewed motion to proceed in forma pauperis on appeal and remind

Appellant that he remains bound to pay the appellate filing fees as well as the

installment payments ordered by the trial court when it granted leave to proceed


                                        -2-
in the district court in forma pauperis.

      The appeals are DISMISSED.

                                                 ENTERED FOR THE COURT



                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -3-